DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0356770 to Hayashi.
Regarding Claim 1, Hayashi teaches forming a hardmask layer (one or more of 14a1, 14a2, 14b) on a substrate (11) comprising metal element having atomic number greater than 28 and etching the layer exposed by photoresist (Paragraphs 7, 9, 51, 105, 119, 193) with an etching gas mixture (Paragraphs 101-105, 193).
Regarding Claim 2, Hayashi teaches a hardmask disposed on a bottom antireflective layer on a dielectric multilayer (13).
Regarding Claim 4, Hayashi teaches a metal element selected from tin, tantalum, indium, gallium, zirconium, zinc, and combinations thereof (Ta).
Regarding Claim 5, Hayashi teaches one of silicon oxide, tantalum oxide, indium tin oxide, and indium gallium zinc oxide (TaO).
Regarding Claim 6-8 and 20, Hayashi teaches a multiple layer having different concentrations and absorption coefficients (14a1, 14a2, 14b).

Regarding Claim 10, Hayashi teaches the hardmask may comprise a third layer comprising a third metal element with a second layer comprising a second metal element greater or less (14a1, 14a2, 14b). 
Regarding Claim 16, Hayashi teaches etching the hardmask layer with chlorine gas (Paragraph 101)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2014/0356770 to Hayashi
Regarding Claim 11, Hayashi teaches (Paragraphs 32-37) a gradient concentration may exist in the hardmask layer since the concentration varies by layer (implicit). Further it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a concentration gradient as a matter of providing the suitable concentration ranges with predictable results.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0356770 to Hayashi in view of 2011/0303639 to Ng et al.
Regarding Claim 3, Hayashi teaches the method of the invention substantially as claimed, and teaches a bottom antireflective layer and multilayer (13) is silicon and metal containing layer (Paragraph 69) but does not expressly teach amorphous carbon layer. However, Ng teaches amorphous carbon may be used for multiple layer anti-reflecton films. (Paragraph 21) It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use an amorphous carbon layer for the bottom anti-reflective coating layer with predictable results. 
	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0356770 to Hayashi in view of US 2014/0212819 to Wuister et al.
Regarding Claim 13, Hayashi teaches the method of the invention substantially as claimed, but does not expressly teach a photoresist for EUV lithography contains at least one metal element Sn Ta Ga Zn (Paragraph 8). However, Wuister et al. teaches a photoresist for EUV lithography conventionally may contain at least one metal element Sn Ta Ga Zn (Paragraph 8) It would have been obvious to one of ordinary skill in the art . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0356770 to Hayashi in view of 20140273490 to Mao et al.
Regarding Claim 14, Hayashi teaches the method of the invention substantially as claimed, but does not expressly teach RF power for etching. However, Mao et al. teaches pulsing a RF power for etching (Paragraph 47). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to RF power for etching with predictable results. 

Claims 3, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0356770 to Hayashi in view of 2018/0025914 to Zhou et al.
Regarding Claim 3, Hayashi teaches the method of the invention substantially as claimed, and teaches a bottom antireflective layer and multilayer (13) is silicon and metal containing layer (Paragraph 69) but does not expressly teach amorphous carbon layer. However, Zhou et al. teaches amorphous carbon may be used for a patterned hardmask layer (Paragraph 38). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use an amorphous carbon layer for the bottom anti-reflective coating layer to provide etch resistance with predictable results. 
Regarding Claims 12 and 17, Hayashi teaches the method of the invention substantially as claimed, but does not expressly teach passivation of the photoresist. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERTS P CULBERT/           Primary Examiner, Art Unit 1716